DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 2-6, the use of the term “and” before the term “any combination thereof” is improper because includes all the elements prior, instead of one or the combination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Logothetidis et al. (2018/0215056 A1) in view of Sumant et al. (2015/0367381 A1).
Regarding claim 1, Logothetidis et al. discloses the invention substantially as claimed including a substrate 10 bearing a cutting edge, a hard coating disposed on the cutting edge; the hard coating includes a main layer 16 and a lubricious layer 17; regarding claim 7, a shaving device comprising: the one or more razor blades (see Fig. 4-6); regarding claim 8, wherein the one or more blades are at least one or more strips of stainless steel (para. 0089) having at least one cutting edge; regarding claim 10, an interlayer 15; regarding claim 10, an overcoat layer 20.  Logothetidis et al. doesn’t show the main layer includes a graphene or graphene-based material.  However, Sumant et al. teaches the use of the main layer (see para. 0007) includes a graphene or graphene-based material for the purpose of having a low friction wear surface. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Logothetidis et al. by providing the main layer includes a graphene or graphene-based material as taught by Sumant et al. in order to obtain a device that is a low friction wear surface. Also, Sumant et al. discloses the invention including: regarding claim 2; wherein the graphene or graphene-based materials are selected from the group consisting graphite, graphene oxides, graphite nanoplatelets, carbon nanotubes (CNTs) (para. 0003), diamond-like carbon (DLC) or combination thereof (see para. 40-47).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection.  Also, the 112 rejection has not been overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724